DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 04/07/2022. Claims 1, 2, 6-8, 13-14, and 16-18 have been amended. Claims 21-23 have been previously cancelled. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0127885 filed on 10/15/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 and 04/27/2022 has been entered.
 
Response to Amendments and Remarks
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss et al. (US 10,048,863), hereinafter Goss in view of Hsu et al. (US 2020/0081832), hereinafter Hsu.
Regarding claim 1, Goss teaches a memory management method of a storage device, the method comprising: 
programming write-requested data in a first memory block (Goss, Col.2, lines 23-35, The DSD 104 may receive a data access request, such as a read or write request, from the host device 102. In response, the DSD 104 may use the controller 108 to perform data access operations on the memory 106 based on the request; Col.2, lines 36-45, Some memories 106, such as NAND Flash memory, may include a plurality of storage locations referred to as “blocks,” and each block may include a plurality of smaller storage locations referred to as “pages.”; Col.2, lines 47-58, When some data has been written to a block but not all pages of the block have been filled, the block may be considered to be in an “open” state.); 
determining if all pages of the first memory block have been programmed with the write-requested data (Goss, Col.5, lines 8-26,  a selected block remains in an open state);
When there is an un-programmed page in the first memory block (Goss, Col.5, lines 8-26, at 402. Data stored to blocks may remain reliable for a certain period of time while the block is in an open state; Col.2, lines 47-58, When some data has been written to a block but not all pages of the block have been filled, the block may be considered to be in an “open” state):
counting an elapse time from a time when a last page of the first memory block was programmed with the write-requested data (Goss, Col.5, lines 32-44, When the selected block has reached the open block time threshold, at 404, the OBMM may perform operations to prevent data loss and enhance reliability; Col.4, lines 49-60, As used herein, an open page may be a last-written page in an open block.); 
triggering a garbage collection of the storage device when the elapse time exceeds a threshold value (Goss, Fig.4, steps 404 and 408 – fill remainder of block with  dummy data when an open block has reached the open block time threshold and amount of data written to block is greater than a threshold); and 
programming valid data collected by the garbage collection, from at least a second memory block at a first clean page of the first memory block, the first clean page of the first memory block being a destination of the garbage collection (Goss, Col.4, lines 30-35, Block 4 may be selected for garbage collection, because it has the most invalid pages. The three valid pages may be read, and may be copied to the three free pages of Block 5; Col.4, lines 36-48, When only a portion of the pages 306 of a block 304 have been written, as shown in Block 5, that block may be considered to be in an open state).  

Goss teaches closing an open block by writing dummy data to the open block when the open block is determined to have been in open state for a predetermined time. Goss also teaches copying valid data from a memory block to free pages of an open block in a garbage collection operation. Nevertheless, Goss does not explicitly teach triggering a garbage collection of the storage device when the elapsed time of the open block being in the open state exceeds a threshold value, as claimed.
However, Goss in view of Hsu teaches triggering a garbage collection of the storage device when the elapse time exceeds a threshold value (Hsu, [0017], the trigger condition for executing the garbage collection procedure may be … or the establishment time of any of the data blocks is longer than a third threshold).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goss to incorporate teachings of Hsu to trigger garbage collection process when a data block has been programmed for a predetermined time such that when Block 5 (in Goss) has reached the open block time threshold, valid pages in Block 4 can be copied to Block 5. A person of ordinary skill in the art would have been motivated to combine the teachings of Goss with Hsu because it improves efficiency of the storage system disclosed in Goss by reclaiming storage spaces taken by invalid data (Hsu, [0017]).
Regarding claim 16, Goss teaches a garbage collection method of a storage device, the method comprising: 
receiving write data from a host (Goss, Col.2, lines 23-35, The DSD 104 may receive a data access request, such as a read or write request, from the host device 102.); 
programming the write data in a first memory block (Goss, Col.2, lines 23-35, In response, the DSD 104 may use the controller 108 to perform data access operations on the memory 106 based on the request; Col.2, lines 36-45, Some memories 106, such as NAND Flash memory, may include a plurality of storage locations referred to as “blocks,” and each block may include a plurality of smaller storage locations referred to as “pages.”; Col.2, lines 47-58, When some data has been written to a block but not all pages of the block have been filled, the block may be considered to be in an “open” state); 
detecting whether at least one clean page is present in the first memory block (Goss, Col.5, lines 8-26,  a selected block remains in an open state; Col.2, lines 47-58, When some data has been written to a block but not all pages of the block have been filled, the block may be considered to be in an “open” state); 
when the first memory block includes at least one clean page, counting an elapse time from a time when the write data are programmed (Goss, Col.5, lines 8-26, at 402. Data stored to blocks may remain reliable for a certain period of time while the block is in an open state; Col.2, lines 47-58, When some data has been written to a block but not all pages of the block have been filled, the block may be considered to be in an “open” state; Col.5, lines 32-44, When the selected block has reached the open block time threshold, at 404, the OBMM may perform operations to prevent data loss and enhance reliability; Col.4, lines 49-60, As used herein, an open page may be a last-written page in an open block); 
activating a garbage collection of the storage device when the elapse time of the first memory block exceeds a threshold value (Goss, Fig.4, steps 404 and 408 – fill remainder of block with dummy data when an open block has reached the open block time threshold and amount of data written to block is greater than a threshold); and 
using the at least one clean page of the first memory block as a destination area in which data collected from a second memory block by the garbage collection are programmed (Goss, Col.4, lines 30-35, Block 4 may be selected for garbage collection, because it has the most invalid pages. The three valid pages may be read, and may be copied to the three free pages of Block 5; Col.4, lines 36-48, When only a portion of the pages 306 of a block 304 have been written, as shown in Block 5, that block may be considered to be in an open state).  
Goss teaches closing an open block by writing dummy data to the open block when the open block is determined to have been in open state for a predetermined time. Goss also teaches copying valid data from a memory block to free pages of an open block in a garbage collection operation. Nevertheless, Goss does not explicitly teach activating a garbage collection of the storage device when the time of the open block being in the open state exceeds a threshold value, as claimed.
However, Goss in view of Hsu teaches activating a garbage collection of the storage device when the elapse time exceeds a threshold value (Hsu, [0017], the trigger condition for executing the garbage collection procedure may be … or the establishment time of any of the data blocks is longer than a third threshold).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goss to incorporate teachings of Hsu to trigger garbage collection process when a data block has been programmed for a predetermined time such that when Block 5 (in Goss) has reached the open block time threshold, valid pages in Block 4 can be copied to Block 5. A person of ordinary skill in the art would have been motivated to combine the teachings of Goss with Hsu because it improves efficiency of the storage system disclosed in Goss by reclaiming storage spaces taken by invalid data (Hsu, [0017]).


Claims 2-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goss and Hsu as applied to claims 1 and 16 respectively above, and further in view of Byun (US 2020/0334144, KR10-2019-0046913).
Regarding claim 2, the combination of Goss teaches all the features with respect to claim 1 as outlined above. The combination of Goss does not explicitly teach the method of claim 1, further comprising: including the first memory block in a free block list when the elapse time exceeds the threshold value, as claimed.  
However, the combination of Goss in view of Byun teaches the method of claim 1, further comprising: including the first memory block in a free block list when the elapse time exceeds the threshold value list (Byun, [0053], The destination block candidate list 144B is a list for storing destination block candidates to which the valid data of the victim block can be transferred)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of Byun to include an open block (such as Block 5 in Goss) in a destination block candidate list. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with Byun because it improves efficiency of the system disclosed in the combination of Goss by selecting a garbage collection destination block from a sorted list of predetermined priorities (Byun, [0053]).  
Regarding claim 3, the combination of Goss, Hsu, and Byun teaches all the features with respect to claim 2 as outlined above. The combination of Goss further teaches the method of claim 2, further comprising: selecting one of a plurality of memory blocks included in the free block list, based on a predetermined priority (Byun, [0053], The destination block candidates stored in the destination block candidate list 144B may be sorted in ascending order of the P/E cycle counts or given priorities.), wherein the selected memory block is programmed with the valid data (Goss, Col.4, lines 30-48, Block 5).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of Byun to include the open block (in Goss) in a destination block candidate list with predetermined priorities. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with Byun because it improves efficiency of the system disclosed in the combination of Goss by selecting a garbage collection destination block from a sorted list of predetermined priorities (Byun, [0053]).  
Regarding claim 4, the combination of Goss, Hsu, and Byun teaches all the features with respect to claim 3 as outlined above. The combination of Goss further teaches the method of claim 3, wherein the priority is based on the elapse time, a number of clean pages, an erase count (Byun, [0053], The destination block candidates stored in the destination block candidate list 144B may be sorted in ascending order of the P/E cycle counts), a weakness characteristic, or an operating temperature of each of the plurality of memory blocks.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of Byun to include the open block (in Goss) in a destination block candidate list with program/erase counts priorities. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with Byun because it improves efficiency of the system disclosed in the combination of Goss by selecting a garbage collection destination block from a sorted list of predetermined priorities (Byun, [0053]).  
Regarding claim 17, the combination of Goss teaches all the features with respect to claim 16 as outlined above. The combination of Goss does not explicitly teach the method of claim 16, further comprising: designating the first memory block as a free block when the elapse time exceeds the threshold value, as claimed
However, the combination of Goss in view of Byun teach the method of claim 16, further comprising: designating the first memory block as a free block when the elapse time exceeds the threshold value (Byun, [0053], The destination block candidate list 144B is a list for storing destination block candidates to which the valid data of the victim block can be transferred)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of Byun to include an open block (such as Block 5 in Goss) in a destination block candidate list. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with Byun because it improves efficiency of the system disclosed in the combination of Goss by selecting a garbage collection destination block from a sorted list of predetermined priorities (Byun, [0053]).  

Claim(s) 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goss and Hsu as applied to claims 1 and 16 respectively above, and further in view of Papandreou et al. (US 2020/0051621), hereinafter Papandreou.
Regarding claim 5, the combination of Goss teaches all the features with respect to claim 1 as outlined above. The combination of Goss does not explicitly teach the method of claim 1, further comprising: checking for a second clean page after the first clean page is programmed; and programming dummy data at the second clean page, as claimed.
However, the combination of Goss in view of Papandreou teaches the method of claim 1, further comprising: checking for a second clean page after the first clean page is programmed; and programming dummy data at the second clean page (Papandreou, [0047], writing—e.g., programming or flushing—a part or all of not yet programmed pages of the NAND flash memory block being in an open state if a predetermined time period, which starts when a first page of the NAND flash memory block is written, is elapsed; [0050], the writing may comprise writing a predetermined data pattern or a random data pattern to the not yet programmed pages of the NAND flash memory block; Note –After valid data is copied from Block 4 to Block 5 (for garbage collection) and Block 5 has reached the time threshold, then any remaining free pages can be programmed with dummy data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of Papandreou to fill unprogrammed pages in an open block with dummy data when the open block needs to be closed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with Papandreou because it improves efficiency and reliability of the storage system disclosed in the combination of Goss by preventing a memory block from staying a long time in open state (Papandreou, [0036]).
Regarding claim 6, the combination of Goss teaches all the features with respect to claim 5 as outlined above. The combination of Goss further teaches the method of claim 5, wherein when the dummy data are programmed, the first memory block no longer includes a clean page (Papandreou, [0047]; [0050], the writing may comprise writing a predetermined data pattern or a random data pattern to the not yet programmed pages of the NAND flash memory block. This process may also be denoted as flushing the yet un-programmed pages. Basically, this is equivalent to close either the memory block or a group of pages).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of Papandreou to fill unprogrammed page in an open block with dummy data when the open block needs to be closed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with Papandreou because it improves efficiency and reliability of the storage system disclosed in the combination of Goss by preventing a memory block from staying a long time in open state (Papandreou, [0036]).
 Regarding claim 18, the combination of Goss teaches all the features with respect to claim 16 as outlined above. The combination of Goss does not explicitly teach the method of claim 16, further comprising: checking whether a second clean page exists after the collected data are programmed at a first clean page of the first memory block; and programming dummy data at the second clean page, as claimed.
However, the combination of Goss in view of Papandreou teaches the method of claim 16, further comprising: checking whether a second clean page exists after the collected data are programmed at a first clean page of the first memory block; and programming dummy data at the second clean page (Goss, Col.4, lines 30-35, Block 4 may be selected for garbage collection, because it has the most invalid pages. The three valid pages may be read, and may be copied to the three free pages of Block 5; Papandreou, [0047], writing—e.g., programming or flushing—a part or all of not yet programmed pages of the NAND flash memory block being in an open state if a predetermined time period, which starts when a first page of the NAND flash memory block is written, is elapsed; [0050], the writing may comprise writing a predetermined data pattern or a random data pattern to the not yet programmed pages of the NAND flash memory block; Note –After valid data is copied from Block 4 to Block 5 (for garbage collection) and Block 5 has reached the time threshold, then any remaining free pages can be programmed with dummy data).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of Papandreou to fill unprogrammed page in an open block with dummy data when the open block needs to be closed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with Papandreou because it improves efficiency and reliability of the storage system disclosed in the combination of Goss by preventing a memory block from staying a long time in open state (Papandreou, [0036]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goss and Hsu as applied to claim 1 above, and further in view of You et al. (US 2019/0286556), hereinafter You.
Regarding claim 7, the combination of Goss teaches all the features with respect to claim 1 as outlined above. The combination of Goss does not explicitly teach the method of claim 1, wherein the first memory block corresponds to one of at least two sub-blocks divided from one physical block, as claimed.
However, the combination of Goss in view of You teaches the method of claim 1, wherein the first memory block corresponds to one of at least two sub-blocks divided from one physical block (You, [0219], [0236], copy the valid data in the victim blocks to the erased sub-block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of You to perform garbage collection on sub-blocks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with You because it improves efficiency and  reliability to the storage system disclosed in the combination of Goss by dividing a memory block into a plurality of sub-blocks and process an smaller sized sub-block as a storage unit (You, [0197]). 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goss and Hsu as applied to claim 16 above, and further in view of Rao et al. (US 2019/0377494), hereinafter Rao.
Regarding claim 19, the combination of Goss teaches all the features with respect to claim 16 as outlined above. The combination of Goss does not explicitly teach the method of claim 16, wherein the host transmits the write data to the storage device in units of a plurality of streams depending on attributes, as claimed.
However, the combination of Goss in view of Rao teaches the method of claim 16, wherein the host transmits the write data to the storage device in units of a plurality of streams depending on attributes (Rao, [0023], host streams of data … warm streams of data … cold streams of data)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of Rao to classify streams of data into hot, warm, and cold in terms of access frequency. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with Rao because it improves efficiency of the storage system disclosed in the combination of Goss by grouping data blocks based on access frequency in order to increase garbage collection efficiency and reduce block erasures as data blocks with a similar access frequency can be erased at the same time (Rao, [0023]).
Regarding claim 20, the combination of Goss, Hsu, and Rao teaches all the features with respect to claim 19 as outlined above. The combination of Goss further teaches the method of claim 19, wherein the storage device selects memory blocks respectively corresponding to the plurality of streams (Rao, [0023], Hot streams of data are routed to hot open memory blocks, warm streams of data are routed to warm open memory blocks, and cold streams of data are routed to cold open memory blocks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goss to incorporate teachings of Rao to classify streams of data into hot, warm, and cold in terms of access frequency. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goss with Rao because it improves efficiency of the storage system disclosed in the combination of Goss by grouping data blocks based on access frequency in order to increase garbage collection efficiency and reduce block erasures as data blocks with a similar access frequency can be erased at the same time (Rao, [0023]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2021/0064291, JP2019155833), hereinafter Kanno in view of Goss et al. (US 10,048,863), hereinafter Goss, and further in view of Hsu et al. (US 2020/0081832), hereinafter Hsu.
Regarding claim 8, Kanno teaches a storage device, comprising: 
a storage controller (Kanno, [0050], The SSD 3 includes a controller 4) configured to receive multi-stream data including stream identifiers from a host (Kanno, [0047], each write command sent from the host 2 to the SSD 3 includes a stream identifier (stream ID); [0064], The controller 4 includes a host interface 11; [0066], The host interface 11 receives various commands from the host 2) and to manage the multi-stream data according to the stream identifiers (Kanno, [0167], When the controller 4 receives a write command including the stream ID #1, the controller 4 determines whether or not a write destination block (open block) for the stream #1 has been allocated; [0168]); and 
a nonvolatile memory device (Kanno, [0050], SSD 3; Fig.2) configured to provide a plurality of active blocks for programming the multi-stream data according to the stream identifiers (Kanno, [0166], The active block pool 101-1 is a list of blocks each storing valid data associated with the stream #1; [0168], the block BLK10 is allocated as a write destination block for the stream #1), under control of the storage controller, 
wherein the storage controller controls the nonvolatile memory device to program corresponding stream data at the plurality of active blocks (Kanno, [0108], [0167], [0168], When the write destination block for the stream #1 has not been allocated, the controller 4 allocates one free block in the free block pool 200 as the write destination block for the stream #1 … the block BLK10 is allocated as a write destination block for the stream #1. The controller 4 writes write data associated with each write command including the stream ID #1 to the block BLK10; [0169]) and to use an active block, in which a clean page is present, from among the plurality of active blocks thus programmed, as a destination area of garbage collection, 
wherein the storage controller controls the nonvolatile memory device to perform the garbage collection after an elapse time from the programming, and 
wherein as an elapse time from a programming of a first active block having a first stream identifier exceeds a threshold value, the storage controller triggers the garbage collection to collect valid data from a second active block or a memory block having the first stream identifier and program the collected valid data at a clean page of the first active block, the clean page of the first active block being the destination area of the garbage collection.  
Kanno does not teach using an active block, in which a clean page is present, from among the plurality of active blocks thus programmed, as a destination area of garbage collection; wherein the storage controller controls the nonvolatile memory device to perform the garbage collection after an elapse time from the programming; and wherein as an elapse time from a programming of a first active block having a first stream identifier exceeds a threshold value, the storage controller triggers the garbage collection to collect valid data from a second active block or a memory block having the first stream identifier and program the collected valid data at a clean page of the first active block, the clean page of the first active block being the destination area of the garbage collection, as claimed.
However, Kanno in view of Goss teaches to use an active block, in which a clean page is present, from among the plurality of active blocks thus programmed, as a destination area of garbage collection (Goss, Col.4, lines 30-35, Block 4 may be selected for garbage collection, because it has the most invalid pages. The three valid pages may be read, and may be copied to the three free pages of Block 5; Col.4, lines 36-48, When only a portion of the pages 306 of a block 304 have been written, as shown in Block 5, that block may be considered to be in an open state; Fig. 3), 
wherein the storage controller controls the nonvolatile memory device to perform the garbage collection after an elapse time from the programming, and 
wherein as an elapse time from a programming of a first active block having a first stream identifier exceeds a threshold value (Goss, Goss, Col.5, lines 8-26, at 402. Data stored to blocks may remain reliable for a certain period of time while the block is in an open state; Col.2, lines 47-58, When some data has been written to a block but not all pages of the block have been filled, the block may be considered to be in an “open” state; Col.5, lines 32-44, When the selected block has reached the open block time threshold, at 404, the OBMM may perform operations to prevent data loss and enhance reliability; Fig.4, steps 404 and 408 – fill remainder of block with  dummy data when an open block has reached the open block time threshold and amount of data written to block is greater than a threshold), the storage controller triggers the garbage collection to collect valid data from a second active block or a memory block having the first stream identifier and program the collected valid data at a clean page of the first active block, the clean page of the first active block being the destination area of the garbage collection (Goss, Col.4, lines 30-35, Block 4 may be selected for garbage collection, because it has the most invalid pages. The three valid pages may be read, and may be copied to the three free pages of Block 5; Col.4, lines 36-48, When only a portion of the pages 306 of a block 304 have been written, as shown in Block 5, that block may be considered to be in an open state).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of Goss to copy valid data from a garbage collected memory block to a clean/free page of an open block. A person of ordinary skill in the art would have been motivated to combine the teachings of Kanno with Goss because it improves reliability of the system disclosed in Kanno by preventing a memory block stays in an open state for a prolonged period of time in order to reduces the change of developing errors and becoming less reliable (Goss, Col.2, lines 47-58).
Goss teaches closing an open block by writing dummy data to the open block when the open block is determined to have been in open state for a predetermined time and copying valid data from a memory block to free pages of an open block in a garbage collection operation. Nevertheless, Goss does not explicitly teach the storage controller controls the nonvolatile memory device to perform the garbage collection after an elapse time from the programming and the storage controller triggers the garbage collection as an elapse time to collect valid data, as claimed.
However, the combination of Kanno in view of Hsu teaches wherein the storage controller controls the nonvolatile memory device to perform the garbage collection after an elapse time from the programming (Hsu, [0017], the trigger condition for executing the garbage collection procedure may be … or the establishment time of any of the data blocks is longer than a third threshold), and 
wherein as an elapse time from a programming of a first active block having a first stream identifier exceeds a threshold value, the storage controller triggers the garbage collection to collect valid data from a second active block or a memory block having the first stream identifier (Hsu, [0017], the trigger condition for executing the garbage collection procedure may be … or the establishment time of any of the data blocks is longer than a third threshold; Col.4, lines 30-48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goss to incorporate teachings of Hsu to trigger garbage collection process when a data block has been programmed for a predetermined time such that when Block 5 (in Goss) has reached the open block time threshold, valid pages in Block 4 can be copied to Block 5. A person of ordinary skill in the art would have been motivated to combine the teachings of Goss with Hsu because it improves efficiency of the storage system disclosed in Goss by reclaiming storage spaces taken by invalid data (Hsu, [0017]).
Regarding claim 9, the combination of Kanno teaches all the features with respect to claim 8 as outlined above. The combination of Kanno further teaches the storage device of claim 8, wherein the stream identifiers are allocated according to attributes of the multi-stream data (Kanno, [0160], writing a plurality of types of write data associated with a plurality of streams to a plurality of write destination blocks corresponding to the streams; [0162]).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanno, Goss, and Hsu as applied to claim 9 above, and further in view of Kanno (US 2019/0004724), hereinafter Kanno’724.
Regarding claim 10, the combination of Kanno teaches all the features with respect to claim 9 as outlined above. The combination of Kanno does not explicitly teach the storage device of claim 9, wherein the attributes are classified according to an update frequency of write-requested data, as claimed.
However, the combination of Kanno in view of Kanno’724 teaches the storage device of claim 9, wherein the attributes are classified according to an update frequency of write-requested data (Kanno’724, [0219], a plurality of types of data having different update frequencies are associated with different streams.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Kanno’724 to classify different streams based on update frequencies. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Kanno’724 because it improves efficiency of the system disclosed in the combination of Kanno by grouping data with similar frequency together in order to perform garbage collection operation together (Kanno’724, [0222]).
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanno, Goss, and Hsu as applied to claim 9 above, and further in view of Hashimoto (US 2012/0284453), hereinafter Hashimoto.
Regarding claim 11, the combination of Kanno teaches all the features with respect to claim 8 as outlined above. The combination of Kanno does not explicitly teach the storage device of claim 8, wherein the storage controller generates an active block management table for mapping and updating management information of each of the plurality of active blocks, as claimed
However, the combination of Kanno in view of Hashimoto teaches the storage device of claim 8, wherein the storage controller generates an active block management table for mapping and updating management information of each of the plurality of active blocks (Hashimoto, [0113]; Fig.13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Hashimoto to include an active block table for mapping and updating management information for active blocks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Hashimoto because it improves efficiency of the system disclosed in the combination of Kanno by providing status information on active blocks.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanno, Goss, and Hsu as applied to claim 8 above, and further in view of You et al. (US 2019/0286556), hereinafter You.
Regarding claim 15, the combination of Kanno teaches all the features with respect to claim 1 as outlined above. The combination of Kanno does not explicitly teach the storage device of claim 8, wherein each of the plurality of active blocks corresponds to one of at least two sub-blocks divided from one physical block, as claimed.
However, the combination of Kanno in view of You teaches storage device of claim 8, wherein each of the plurality of active blocks corresponds to one of at least two sub-blocks divided from one physical block (You, [0219], [0236], copy the valid data in the victim blocks to the erased sub-block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of You to perform garbage collection on sub-blocks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with You because it improves reliability to the system disclosed in Kanno to divide a memory block into a plurality of sub-blocks (You, [0197]). 

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 recites “The storage device of claim 11, wherein the active block management table includes the elapse time after programming, a number of clean pages, an erase count, and a weakness characteristic of each of the plurality of active blocks”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 8, 11, and 12 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 12 is allowable. Claims 13 and 14 are objected for the similar reasons as the dependent claims include limitations from their parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136